DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 06/15/2021 after the non-final rejection of 04/29/2021. No new claims have been added in this submission and claims 2-4, 6, 8, 12-13, 19-20 have been cancelled. Claims 1, 7, 9-11, 14-16 have been amended. Thus, claims 1, 5, 7, 9-11, 14-18 are currently pending for reconsideration by the Examiner and are examined below.

Allowable Subject Matter

2.	The Applicants have acknowledged the allowable subject matter indicated by the Examiner in the last office action and have accordingly incorporated limitations from claim 2-4 into the independent claims. The Applicant’s arguments are therefore persuasive in view of an updated search along with the claim amendments presented in this latest submission. Hence, pending claims 1, 5, 7, 9-11, 14-18 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance: 

virtual assistant routing used with infotainment systems.

Most pertinent prior art:

Song Wang et al. (U.S. Patent Application Publication # 2018/0293484 A1) in paragraphs 5, 52 and 86-97, teach that a “virtual assistant" refers to a software agent that performs tasks for user of the electronic device 101. Virtual assistant manager 130 has a query module 205 to identify a query category, categories include entertainment. Processor receives, via the audio input device, a spoken query from a user of an electronic device, e.g. “What is the weather like today?”. Para 97, teaches that category module 215 is configured to identify a query category for the received query, each category encompasses a ''domain” of information. The categories include food, entertainment, maps etc. Paragraphs 6 and 66, teach that the processor also identifies a query category for the spoken query. Virtual assistant manager 130 determines the query’s category to be “weather”. Para 137, teaches that the computing device 301 presents to the user 325 ''FORECASTER says there is a 50% chance of rain during your 2 pm dentist appointment”.

Wen Wang et al. (U.S. Patent Application Publication # 2018/0314689 A1) in paragraphs 83 and 246, teach a person 100 interacting with a device or system that includes a multi-modal virtual personal assistant 150. If two speakers each say the word “car"—within other, non-matching speech content—and one speaker has a British accent while the other speaker has a Southern American accent, spoken command analyzer 1800 can inherently compare the audio signal for the word “car" for both speakers. 

Zhang (U.S. Patent Application Publication # 2018/0054464 A1) in para 7 and figure 1A, teaches a method for automatic re-routing a chat user in a dialog to a different agent. A request is first received for re-routing the chat user, currently engaged in a dialog involving a first agent, to a second agent. The request comprises relevant information and context of the dialog that gives rise to the re-routing request. Based on the relevant information and the context of the dialog, a re-routing strategy is automatically determined in accordance with re-routing configurations. A second agent to which the chat user is to be re-routed to is then selected based on the re-routing strategy. The chat user is then re-routed to the second agent to continue the dialog.

Ni (U.S. Patent Application Publication # 2020/0302923 A1) in para 4 and figure 2, teaches a method for mitigating client device latency in rendering of remotely generated automated assistant content. Implementations are directed to mitigating client device latency between renderings of multiple instances of 

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a method for processing requests from users of an infotainment system, comprising receiving a request from a user of the infotainment system; determining a domain for the received request based on information contained in the received request, the domain specifying one or more categories for the request; routing the received request to a virtual assistant assigned to handle 
 
Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

3.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Roytman (U.S. Patent Application Publication # 2017/0017694 A1), Goodman (U.S. Patent Application Publication # 2020/0175983 A1), Marsico (U.S. Patent # 7486649 B2), Scheutz (U.S. Patent Application Publication # 2019/0378019 A1), Hulse (U.S. Patent # 9229734 B2), Nguyen (U.S. Patent Application Publication # 2020/0167597 A1). These references are also included in the attached PTO-892 form.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)